Day, J.
l. bond: action on: considerajomder. The material facts in the case are substantially as follows: In the year 1866, J. B. Sanders contracted with Deeatur county for the purchase of the eighty acres of land described in the answer, at the appraised price of 50 cents per acre, $40 for the tract. Sanders paid the $40, and entered into the possession of the land, and made improvements thereon of the value of $200. When he made application for a patent, iit was learned that the sale was void and that a patent could not be obtained. He then, in 1875, undertook to make a new contract with the county for the purchase of the land at $6 per acre, $480 for the tract. Being unable to raise the cash payment of one-third required by law, he arranged with Samuel Bright to take one-fourth of the land and make the first payment, $160, after deducting therefrom the $40 already paid, and the interest thereon, leaving of the first payment to be provided for, $110.40.
*728Samuel Bright was to borrow this sum from the school fund and secure it by a mortgage on other lands, and then pay it over to the school fund for the balance of the cash payment due on the Sander’s contract. In pursuance of this arrangement, Samuel Bright executed to the county, his note for $110.40, with Herd Ingram, W. O. Cozad and Henry Bright, as sureties. He also executed a mortgage on certain lands to secure this note. The title to part of the mortgaged lands was not good, and the loan was refused. The note and mortgage were left with the county auditor in the hope that the title might be perfected, and the loan consummated. In the meantime, interest fell due on the note, which Samuel Bright paid. He failed to get the title fixed, and did not obtain any money on tlié note and mortgage. Sanders, after waiting some time, and not being able to raise the cash payment, wrote to the county auditor that he could not complete the contract, ■xnd asked to be released, and that the auditor sell the land to Samuel Bright if he could do so. Sanders also wrote to the auditor that he could not take che land but would sell his interest to Samuel Bright and be released. To this, the auditor «•eplied, it was all right, and Sanders supposed he was released. Sanders then sold his improvements to Samuel Bright, and left the land. This occurred in November or December, 1875. The written contract between Sanders and the county auditor for the purchase of the land, is dated September, 15, 1875, but it was not acknowledged until October 29, 1878, and Sanders testified it was not signed by him until that day. Respecting the signing oí this contract, Sanders testified as follows: “This, was about November or December, 1875. I wrote to the auditor, and received the answer, and sold to Sam. I did not know anything more about it till the October term of the Circuit Court, 1878. The auditor called me into his office and said to me, ‘you have sold out your interest in that land to Sam Bright, have you?’ I §aid yes. ‘Then sign this paper,’ ho says, ‘and it will be all right..’ I was in a hurry, court had *729been called, and I signed the paper without reading it. I now see it was a contract of purchase for E SE ¿ Sec. 16, 67, 24, Iowa, at $6. This is the only contract I signed of that kind, and did not know until to-day I had signed such a contract. The notes I signed for the two-thirds were to be left with the auditor and not used, unléss I could raise the cash payment, and complete the contract, which I could not do, and supposed till to-day that my notes were null and void. I never paid my interest on the notes.” It does not appear that any contract was made with Samuel Bright for the sale of the land. The sureties of Samuel Bright ou the note of $110.40 became apprehensive that they might be held for the payment of that note, and made preparations to sue out an attachment against Samuel Bright’s property. To release these sureties and prevent the issuance of an attachment, John Bright, who is the father of Samuel Bright, executed the bond now sued upon. This bond, it will be observed, is for the payment of one hundred and sixty dollars, as the one-third cash payment on the lands referred to in the answer, and the assumption of the payment of the balance due on a certain contract executed by J. B. Sanders on said land, amounting to thfee hundred and twenty dollars. Now, it is evident, we think, if no contract, mutually binding, existed between Sanders and the county for the purchase of the land, there was, as between the defendants and the county, no consideration for the obligation sued upon. It would be manifestly unjust and inequitable to permit the county to recover from the defendants one-third the purchase price of the land, and at the saíne time repudiate the contract of sale, upon the ground that the contract had not been consummated. The evidence before us leads strongly to the conclusion that the contract of purchase was never completed. But, as both Sanders and Samuel Bright are, or may be, interested in the determination of this question, it cannot properly be decided without making them parties to the record. Upon the case, as presented to us, we think judgment cannot be en*730tered against the defendants. The cause will be reversed and remanded with leave to the plaintiff to make Sanders and Samuel Bright parties, if so advised.
Reversed.